                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF ILLINOIS


 ARMANDO RODRIGUEZ, #R45179,                      )
                                                  )
                Plaintiff,                        )
                                                  )
 vs.                                              )          Case No. 19-cv–00203-SMY
                                                  )
 WEXFORD HEALTH SOURCES, INC.,                    )
 BRUCE RAUNER,                                    )
 JOHN BALDWIN,                                    )
 JACQULINE LASHBROOK,                             )
 DOCTOR SIDDIQUI,                                 )
 ASSELMEIER, and                                  )
 GAIL WALLS,                                      )
                                                  )
                Defendants.                       )
                                                  )


                               MEMORANDUM AND ORDER

YANDLE, District Judge:

       Plaintiff Armando Rodriguez, an inmate of the Illinois Department of Corrections

(“IDOC”), currently incarcerated at Menard Correctional Center (“Menard”), brings this action for

deprivations of his constitutional rights pursuant to 42 U.S.C. § 1983. Plaintiff claims that Menard

is overcrowded and understaffed, resulting in unconstitutional conditions of confinement and

inadequate healthcare. He seeks compensatory damages and injunctive relief.

       Plaintiff’s Complaint is now before the Court for preliminary review pursuant to 28 U.S.C.

§ 1915A. Under Section 1915A, the Court is required to screen prisoner Complaints to filter out

non-meritorious claims. See 28 U.S.C. § 1915A(a). Any portion of a Complaint that is legally

frivolous, malicious, fails to state a claim upon which relief may be granted, or asks for money

damages from a defendant who by law is immune from such relief must be dismissed. 28 U.S.C.


                                                 1
§ 1915A(b). The factual allegations of a pro se Complaint are liberally construed at this phase of

litigation. See Rodriguez v. Plymouth Ambulance Serv., 577 F.3d 816, 821 (7th Cir. 2009).

                                           The Complaint

           Plaintiff makes the following allegations in the Complaint: Severe overcrowding at Menard

has caused a breakdown in the inmate classification system and subjects inmates, including

Plaintiff, to an extremely violent environment and to unconstitutionally inadequate medical,

mental health, and dental care. (Doc. 1, p. 5). Rauner, the former Governor of Illinois, Baldwin,

the Director of IDOC, Lashbrook, the former Warden of Menard, and Wexford Health Sources

Incorporated (“Wexford”) were generally aware of the conditions at Menard because of various

reports pertaining to these issues and because of numerous inmate complaints, grievances, and

lawsuits pertaining to the same. (Doc. 1, pp. 5-8, 17-18). Rauner received similar complaints

about overcrowding at Stateville Correctional Center (“Stateville”). (Doc. 1, pp. 5-6). He

investigated the complaints and intervened on behalf of Stateville inmates by closing a cellhouse

in that facility. Id. Rauner had the ability to do the same for inmates at Menard, but he failed to

act. Id.

           Plaintiff repeatedly submitted grievances to Rauner, Baldwin, Lashbrook, and Wexford

regarding his conditions of confinement. (Doc. 1, pp. 5-9, 12, 17, Exhibits 1, 2, 4-7, 10-13, 22).

He specifically complained about the negative impact overcrowding was having on his ability to

obtain medical care for a serious tooth infection. (Doc. 1, pp. 11-16, 19, 24). Plaintiff’s complaints

were denied and/or ignored. (Doc. 1, pp. 5-23).

           Around April 3, 2018, Plaintiff started having a sharp pain in his tooth and submitted a

request slip for the dentist and a sick call slip. (Doc. 1, pp. 10-11). After receiving no response,

Plaintiff informed several nurses who were making rounds through the prison about his tooth pain.



                                                   2
(Doc. 1, p. 11). The nurses told Plaintiff that he would probably have to wait a few days for an

appointment because understaffing was causing delays in handling sick calls. Id. Plaintiff waited

a few more days and then, after no response, submitted additional request slips to be seen for his

teeth, which at this point were causing him a lot of pain. Id.

       Plaintiff submitted an emergency grievance to Warden Lashbrook on April 12, 2018 stating

that he was being denied medical/dental care because Wexford was deliberately understaffing the

Health Care Unit to reduce costs. (Doc. 1, pp. 11-12, 17). Despite the fact that the prison rule

book specifies that Plaintiff’s emergency grievance and sick call slips should receive a response

within three days, Plaintiff continued to receive no response, leaving him in extreme pain. (Doc.

1, p. 12). Plaintiff wrote a letter to Lashbrook to let her know that an emergency grievance had

been sent and requesting help. Id. Not receiving a response, Plaintiff sent letters to Baldwin,

Rauner, and again to Lashbrook. (Doc. 1, p. 13). These letters did not receive a reply. Id. At this

point, Plaintiff was in extreme pain and having difficulties sleeping, eating, and brushing his teeth.

Id. Not knowing what else to do, Plaintiff continued to write sick call and dental request slips,

complaining to the gallery officer and the nurses making their rounds, and writing letters to

Lashbrook, Baldwin, and Rauner. (Doc. 1, p. 14). Plaintiff also wrote several letters to the Health

Care Unit Administrator Walls and the Medical Director Dr. Siddiqui, which he gave to nurses on

their rounds, informing them that he was in a lot of pain and needed an appointment with a dentist.

Id.

       Plaintiff was finally allowed to see a dentist, Dr. Asselmeier, around May 20, 2018. (Doc.

1, p. 18). Dr. Asselmeier prescribed antibiotics and generic Tylenol. (Doc. 1, p. 19). Plaintiff

requested to have his tooth pulled but was told he would have to come back because Dr. Asselmeier

had to see too many inmates for dental care. (Doc. 1, pp. 19, 24). Plaintiff was told that due to



                                                  3
the inmate population and the inadequate number of medical staff, there was a wait period on

certain procedures: thirty days for tooth extractions, a year for cleanings, and sixty days for filling

cavities. (Doc. 1, p. 24). Plaintiff continued to have extreme pain following the appointment, so

he filed more sick call and dental request slips. (Doc. 1, p. 19). When he did not receive an

appointment, he wrote Lashbrook an emergency grievance. (Doc. 1, p. 20).

       Over a week later, Lashbrook denied Plaintiff’s request, stating that it was not an

emergency. Id. Plaintiff filed an appeal with Baldwin stating that he was denied medical care

because of IDOC’s policy of allowing nonmedically trained personnel to determine the merits of

a medical emergency grievance. (Doc. 1, pp. 20-21).

       Plaintiff’s condition continued to worsen. He filed another emergency grievance with

Lashbrook but received no response. (Doc. 1, p. 23). Around June 26, 2018, Plaintiff woke up

with the right side of his face swollen and disfigured and had difficulty talking. (Doc. 1, p. 23-

24). He was seen by Dr. Asselmeier, who had to put him on an I-V treatment because the infection

was so bad. (Doc. 1, p. 25). Dr. Asselmeier again told him that the delay in his treatment was

caused by there being too many patients and not enough doctors. Id. Plaintiff spent a week in the

Health Care Unit receiving the I-V treatment and, upon being discharged, was told by Dr.

Asselmeier that he would be called back to have the tooth examined. (Doc. 1, p. 26). Eventually,

Plaintiff did have his tooth extracted. (Doc. 1, p. 27).

       Based on the allegations of the Complaint, the Court finds it convenient to divide the pro

se action into the following Counts:


       Count 1:        Eighth Amendment claim against Rauner, Baldwin, Lashbrook, and
                       Wexford for overcrowded conditions at Menard, which subjected Plaintiff
                       to unconstitutional conditions of confinement, including a delay in
                       receiving treatment for his infected tooth and associated pain.



                                                  4
           Count 2:         Eighth Amendment claim against Rauner, Baldwin, Lashbrook, Siddiqui,
                            Asselmeier, Walls, and Wexford for deliberate indifference to Plaintiff’s
                            serious medical needs, an infected tooth and associated pain.

           Count 3:         Intentional infliction of emotional distress claim in violation of Illinois state
                            law against Rauner, Baldwin, Lashbrook, Siddiqui, Asselmeier, Walls, and
                            Wexford.

           Count 4:         Eighth Amendment claim regarding IDOC’s policy of allowing non-
                            medical personnel to determine the outcome of medical emergency
                            grievances.

           The parties and the Court will use these designations in all future pleadings and orders,

unless otherwise directed by a judicial officer of this Court. Any claim that is mentioned in the

Complaint but not addressed herein is considered dismissed without prejudice as inadequately pled

under the Twombly1 pleading standard.

                                                     Discussion

           As an initial matter, Plaintiff claims that Defendants’ failure to act created a risk of harm

for inmates at Menard. However, Plaintiff is only entitled to assert his own rights. Massey v.

Helman, 196 F.3d 727, 739-40 (7th Cir. 1999). Thus, the Court will only consider alleged harms

specifically to Plaintiff, not to the inmate population generally.

                                                      Count 1

           The Eighth Amendment requires a “minimum standard for the treatment of inmates by

prison officials: the prison conditions must not, among other things, involve ‘the wanton and

unnecessary infliction of pain.’” Townsend v. Fuchs, 522 F.3d 765, 773 (7th Cir. 2008) (quoting

Rhodes v. Chapman, 452 U.S. 337, 347 (1981)). Prison overcrowding is not a per se constitutional

violation. See Rhodes 452 U.S. at 348 (1981). “Accordingly, an inmate’s constitutional challenge

to prison conditions requires a two-part examination.” Townsend 522 F.3d at 773. First, Plaintiff



1
    Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 570 (2007).

                                                          5
must establish that the prison was overcrowded, and that the overcrowding led to intolerable

conditions, such as the deprivation of medical care, food, sanitation, or an increase in violence

(objective component). Id.; see also French v. Owens, 777 F.2d 1250, 1253 (7th Cir. 1985).

Additionally, Plaintiff must demonstrate that the defendant acted with deliberate indifference with

respect to the conditions (subjective component). Townsend, 522 F.3d at 773 (quoting Farmer v.

Brennan, 511 U.S. 832, 834 (1994)).

        Plaintiff alleges that two separate medical care providers informed him that necessary

medical care would be delayed because the Health Care Unit did not have enough staff to meet the

needs of the prison population at Menard. (Doc. 1, pp. 11, 25). This satisfies the objective

component of an Eighth Amendment claim.

       As to the subjective component, the Complaint suggests that Defendants Rauner, Baldwin,

and Lashbrook had the ability to intervene to remedy the complained of conditions but failed to

act. Specifically, Plaintiff claims that Rauner, Baldwin, and Lashbrook were on notice of the

conditions at Menard because of inmate complaints, lawsuits, and reports.           Under similar

circumstances, the Seventh Circuit has found that prison administrators were “well aware of

multiple grievances from inmates regarding small cells” based on “numerous past lawsuits,

including one specifically describing and ordering a remedial plan for overcrowding, small cells,

and lack of adequate medical care….” Turley v. Rednour, 729 F.3d 645, 652-53 (7th Cir. 2013)

(citing Lightfoot v. Walker, 486 F. Supp. 504, 511 (C.D. Ill. 1980); Munson v. Hulick, 2010 WL

2698279 (S.D. Ill. July 7, 2010) (grievances filed by Plaintiff and other inmates were deemed

sufficient at screening to put prison officials on notice of unconstitutional conditions where

Menard prisoner challenged 40’ cells that held 2 inmates for 21-22 hours per day). Moreover,

Plaintiff alleges each individual Defendant was aware that he was personally subjected to



                                                6
unconstitutional conditions as he wrote letters and grievances regarding the conditions of his

confinement and the effects on his ability to obtain necessary medical care. The failure to properly

respond to grievances and letters adequately alleges the subjective element at the pleading stages.

Perez v. Fenoglio, 792 F.3d 768, 781-82 (7th Cir. 2015). Therefore, Count 1 will proceed against

Defendants Rauner, Baldwin, and Lashbrook. However, Count 1 will be dismissed without

prejudice against Defendant Wexford, whose involvement in prison housing decisions is not

established by the allegations.

                                              Count 2

         Prison officials may be liable for an Eighth Amendment violation if they are “deliberately

indifferent to prisoners' serious medical needs.” Arnett v. Webster, 658 F.3d 742, 750 (7th Cir.

2011). A condition is considered sufficiently serious if the failure to treat it could result in the

unnecessary and wanton infliction of pain. See Gutierrez v. Peters, 111 F.3d 1364, 1373 (7th Cir.

1997).

         Plaintiff has stated a sufficient factual basis to proceed with his deliberate indifference

claim against Defendants Lashbrook, Dr. Siddiqui, Dr. Asselmeier, and Walls. He alleges he

suffered from unbearable tooth pain that, because it went untreated, resulted in an infection

necessitating I-V treatment for a week and causing his face to swell. And, because prison officials

may be found to be deliberately indifferent to a prisoner’s serious medical needs if “they have a

reason to believe (or actual knowledge) that prison doctors or their assistants are mistreating (or

not treating) a prisoner,” he also sufficiently alleges that Defendants responded to his serious

medical condition with deliberate indifference. See, Hayes v. Snyder, 546 F.3d 516, 527 (7th Cir.

2008).




                                                  7
       Plaintiff claims that Defendants Rauner and Baldwin are also subject to liability because

they were aware of unconstitutional conditions of confinement at Menard. Generally, letters and

complaints directed at high-level officials do not establish personal involvement sufficient to

maintain a claim under Section 1983. Burks v. Raemisch, 555 F.3d 592, 593 (7th Cir. 2009)

(stating “that anyone who knew or should have known of [Plaintiff’s] eye condition, and everyone

higher up the bureaucratic chain, must be liable. . .” is a bad assumption). But, Plaintiff’s

allegations pertaining to their knowledge of overcrowding at Menard, ability to address the alleged

overcrowding, and knowledge of how the overcrowding was negatively impacting Plaintiff are

sufficient to suggest liability on the part of Rauner and Baldwin with respect to Count 2. See Gray

v. Hardy, 826 F.3d 1000, 1002, 1008 (7th Cir. 2016) (warden's failure to respond to prisoner's

grievance complaining that he was living in a cell infested with “vermin, insects, and birds,” which

was causing him health problems, was sufficient to support a deliberate indifference claim against

the warden); Perez v. Fenoglio, 792 F.3d 768, 781-82 (7th Cir. 2015) (when prison officials receive

correspondence alerting them to “an excessive risk to inmate safety or health” and they do nothing,

they may be held liable for deliberate indifference); Burks, 555 F.3d at 595 (a grievance examiner

that carries out his or her duties “with deliberate indifference to the risks imposed on prisoners”

may be subject to liability). Accordingly, Count 2 will also proceed against these individuals.

        The allegations also support a claim against Wexford, who is presumed to act under color

of state law and is thus treated as though it were a municipal entity. See Jackson v. Ill. Medi–Car,

Inc., 300 F.3d 760, 766 n.6 (7th Cir. 2002). To state a claim against a municipality, a plaintiff

must demonstrate that the wrongdoers acted pursuant to an unconstitutional policy or custom,

Whiting v. Wexford Health Sources, Inc., 839 F.3d 658, 664 (7th Cir. 2016); Shields v. Ill Dep't of

Corr., 746 F.3d 782, 790 (7th Cir. 2014); Perez 792 F.3d at 780 & n. 5 (7th Cir. 2015), and that



                                                 8
the policy was the moving force behind the constitutional violation (Gable v. City of Chicago, 296

F.3d 531, 537 (7th Cir. 2002) (quoting Monell v. Dep't of Social Servs., 436 U.S. 658, 691 (1978)).

Plaintiff alleges Wexford had a policy of understaffing the Health Care Unit in order to save

money, which caused a delay in treatment. Count 2 will therefore also proceed against Wexford.

                                              Count 3

       Plaintiff’s supplemental state law claim for intentional infliction of emotional distress is

premised on the same allegations as his Eighth Amendment claims in Counts 1 and 2. Liberally

construing the facts as presented by Plaintiff, these allegations are sufficient to support a claim for

intentional infliction of emotional distress. See e.g., Sornberger v. City of Knoxville, Ill., 434 F.3d

1006, 1030 (7th Cir. 2006). Accordingly, Count 3 survives screening.

                                              Count 4

       Plaintiffs are required to associate specific defendants with specific claims, so that

defendants are put on notice of the claims brought against them and so they can properly answer

the complaint. See Twombly, 550 at 555; FED. R. CIV. P. 8(a)(2). To state a claim against a

defendant, Plaintiff must describe what each named defendant did, or failed to do, that violated

Plaintiff’s constitutional rights. As Plaintiff has failed to associate the allegations in Count 4 with

a properly named defendant, the Court will not delve into the merits of his allegations. Count 4 is

dismissed without prejudice for failure to state a claim upon which relief may be granted.

                         Injunctive Relief and Official Capacity Claims

       Plaintiff attempts to bring claims against Defendants in their individual and official

capacities. To the extent that Plaintiff is seeking monetary damages, he cannot pursue official

capacity claims against any of the individual Defendants. See Brown v. Budz, 398 F.3d 904, 918

(7th Cir. 2005) (Eleventh Amendment bars official capacity claims for monetary damages). To



                                                  9
the extent that Plaintiff is seeking injunctive relief (Doc. 1, p. 30), Frank Lawrence, Menard’s

Acting Warden is the most appropriate official capacity Defendant. See Delaney v. DeTella, 256

F.3d 679, 687 (7th Cir. 2001). Accordingly, Counts 1, 2, and 3 will proceed against the individual

Defendants in their individual capacities only; all intended official capacity claims against these

individuals will be dismissed without prejudice. Additionally, Frank Lawrence, in his official

capacity as the Acting Warden of Menard, will be added to the docket to carry out any injunctive

relief that might be ordered.

                                           Appointment of Counsel

         Plaintiff’s Motion to Appoint Counsel (Doc. 2) is DENIED.2 Plaintiff discloses eight

unsuccessful efforts to contact attorneys via written correspondence. Accordingly, he appears to

have made reasonable efforts to retain counsel on his own. With respect to his ability to pursue

this action pro se, Plaintiff indicates that he is a native Spanish speaker and that, although he is

learning English as a second language, someone had to assist him in writing his complaint. He

expresses concern with pursuing this action pro se because of his epilepsy, which causes seizures,

black outs, and memory loss. Plaintiff also seeks counsel because, due to the nature of the case,

he will require medical experts. These alleged impediments suggest that, as this action progresses,

Plaintiff may have difficulty proceeding pro se and will likely require the assistance of counsel.

Nonetheless, the Court declines to appoint counsel at this time. Plaintiff’s Complaint survives

screening and will now be served on Defendants. There is no need to appoint counsel at this early

stage. Once Defendants have answered the Complaint and discovery has commenced, if Plaintiff

has significant difficulty, he may refile his motion.




2
 In evaluating Plaintiff’s Motion for Recruitment of Counsel, the Court applies the factors discussed in Pruitt v. Mote,
503 F.3d 647, 654 (7th Cir. 2007) and related authority.

                                                          10
                                               Disposition

       IT IS HEREBY ORDERED that the Motion to Appoint Counsel (Doc. 2) is DENIED

without prejudice.

       IT IS FURTHER HEREBY ORDERED that COUNT 1 will proceed as to Rauner,

Baldwin, and Lashbrook. Wexford is DISMISSED without prejudice from COUNT 1.

       IT IS FURTHER ORDERED that COUNT 2 will proceed as to Rauner, Baldwin,

Lashbrook, Siddiqui, Asselmeier, Walls, and Wexford.

       IT IS FURTHER ORDERED that COUNT 3 will proceed as to Rauner, Baldwin,

Lashbrook, Siddiqui, Asselmeier, Walls, and Wexford.

       IT IS FURTHER ORDERED that COUNT 4 is DISMISSED without prejudice for

failure to state a claim upon which relief may be granted.

       IT IS FURTHER ORDERED that, for the reasons stated, all claims against Rauner,

Baldwin, Lashbrook, Siddiqui, Asselmeier, and Walls in their official capacities are

DISMISSED without prejudice.

       The Clerk of the Court is DIRECTED to add Frank Lawrence, the Acting Warden of

Menard (official capacity only) for the purpose of implementing any injunctive relief that is

ordered.

       IT IS FURTHER ORDERED that the Clerk of Court shall prepare for Rauner, Baldwin,

Wexford, Lashbrook, Siddiqui, Asselmeier, Walls, and Lawrence (official capacity only): (1)

Form 5 (Notice of a Lawsuit and Request to Waive Service of a Summons), and (2) Form 6

(Waiver of Service of Summons). The Clerk is DIRECTED to mail these forms, a copy of the

Complaint, and this Memorandum and Order to each Defendant’s place of employment as

identified by Plaintiff. If a Defendant fails to sign and return the Waiver of Service of Summons



                                                11
(Form 6) to the Clerk within 30 days from the date the forms were sent, the Clerk shall take

appropriate steps to effect formal service on that Defendant, and the Court will require that

Defendant to pay the full costs of formal service, to the extent authorized by the Federal Rules of

Civil Procedure.

       IT IS FURTHER ORDERED that, if a Defendant can no longer can be found at the work

address provided by Plaintiff, the employer shall furnish the Clerk with that Defendant’s current

work address, or, if not known, Defendant’s last-known address. This information shall be used

only for sending the forms as directed above or for formally effecting service. Any documentation

of the address shall be retained only by the Clerk. Address information shall not be maintained in

the court file or disclosed by the Clerk.

       Defendants are ORDERED to timely file an appropriate responsive pleading to the

Complaint and shall not waive filing a reply pursuant to 42 U.S.C. Section 1997e(g).

       IT IS ORDERED that this entire matter be REFERRED to a United States Magistrate

Judge for disposition, pursuant to Local Rule 72.2(b)(3) and 28 U.S.C. § 636(c), if all the parties

consent to such a referral.

       IT IS FURTHER ORDERED that if judgment is rendered against Plaintiff, and the

judgment includes the payment of costs under Section 1915, Plaintiff will be required to pay the

full amount of the costs, regardless of whether his application to proceed in forma pauperis is

granted. See 28 U.S.C. § 1915(f)(2)(A).

       Finally, Plaintiff is ADVISED that he is under a continuing obligation to keep the Clerk

of Court and each opposing party informed of any change in his address; the Court will not

independently investigate his whereabouts. This shall be done in writing and not later than 7 days

after a transfer or other change in address occurs. Failure to comply with this order will cause a



                                                12
delay in the transmission of court documents and may result in dismissal of this action for want of

prosecution. See FED. R. CIV. P. 41(b).

       IT IS SO ORDERED.
       DATED: May 7, 2019


                                               s/STACI M. YANDLE
                                               U.S. District Judge



                                          Notice to Plaintiff

       The Court will take the necessary steps to notify the appropriate defendants of your lawsuit

and serve them with a copy of your complaint. After service has been achieved, the defendants

will enter their appearance and file an Answer to your Complaint. It will likely take at least 60

days from the date of this Order to receive the defendants’ Answer, but it is entirely possible that

it will take 90 days or more. When all the defendants have filed Answers, the Court will enter a

Scheduling Order containing important information on deadlines, discovery, and procedures.

Plaintiff is advised to wait until counsel has appeared for the defendants before filing any motions,

to give the defendants notice and an opportunity to respond to those motions. Motions filed before

defendants’ counsel has filed an appearance will generally be denied as premature. Plaintiff need

not submit any evidence to the Court at this time, unless specifically directed to do so.




                                                  13
